Order filed March 5, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00082-CV
                                  ____________

JUDA AKUECHIAMA, EBERE AMAECHI-AKUECHIAMA, AND/OR ALL
    OCCUPANTS OF 3929 LAKE STAR DRIVE LEAGUE CITY, TEXAS
                        77573, Appellants

                                        V.

 U.S. BANK NA, SUCCESSOR TRUSTEE TO BANK OF AMERICA, NA,
         SUCCESSOR IN INTEREST TO LASALLE BANK NA, AS
           TRUSTEE, ON BEHALF OF THE HOLDERS OF THE
         WASHINGTON MUTUAL MORTGAGE PASS-THROUGH
                     CERTIFICATES, Appellee


                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0085868

                                   ORDER

      The notice of appeal in this case was filed January 28, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before March 16, 2020. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.